DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed on 12/27/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (Pub. No.: US 2017/0230149 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/24/2021 has been withdrawn. 
The interpretation of claims 1, 3-8, 15-17 and 19 under 35 U.S.C. 112(f) is withdrawn in view of amendments.
The rejections of claims 1-9 and 11-19 under 35 U.S.C. 112(a) are withdrawn in view of amendments.
The rejection of claims 1-9 and 11-19 under 35 U.S.C. 112(b) are withdrawn in view of amendments.

Allowable Subject Matter
6.	Claims 1, 3-11, and 13-20 (now 1-18) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 10, 11, and 20 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“the first information includes:
	a first identifier of a first piece of a plurality of pieces of retransmission data of the second information, and
	a second identifier of a second piece, succeeding the first piece, of the plurality of pieces of the retransmission data, and
	the second identifier is in a bitmap format relative to the first identifier as a reference.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463